Exhibit 10.2 EMPLOYMENT AGREEMENT AGREEMENT dated as of December 16, 2009 between VINCENT PALAZZOLO, residing at 1595 James Road, Wantagh, New York 11793 (“Executive”), and CPI AEROSTRUCTURES, INC., a New York corporation having its principal office at 60 Heartland Blvd., Edgewood, New York 11717 (“Company”); WHEREAS, Executive has served as the Company’s Chief Financial Officer pursuant to an Amended and Restated Employment Agreement, dated December 1, 2006 which expires by its terms on December 31, 2009; and WHEREAS, the Company desires to continue the employment of Executive as its Chief Financial Officer, effective January 1, 2010, and Executive desires to continue his present employment with the Company, pursuant to the terms and conditions herein set forth. IT IS AGREED: 1.Employment, Duties and Acceptance. 1.1General.The Company hereby agrees to the continued employment of Executive as its Chief Financial Officer (“CFO”), effective January 1, 2010.All of Executive’s powers and authority in any capacity shall at all times be subject to the direction and control of the Company’s Board of Directors.The Board may assign to Executive such management and supervisory responsibilities and executive duties for the Company or any subsidiary of the Company, including serving as an executive officer and/or director of any subsidiary, as are consistent with Executive’s status as CFO.The Company and Executive acknowledge that Executive’s primary functions and duties as CFO shall be to manage and supervise the Company’s financial operations. 1.2Full-Time Position.Executive accepts such employment and agrees to devote substantially all of his business time, energies and attention to the performance of his duties hereunder.Nothing herein shall be construed as preventing Executive from making and supervising personal investments, provided they will not interfere with the performance of Executive’s duties hereunder or violate the provisions of Section 5.4 hereof. 1 1.3Location.The Company will maintain its principal executive offices within a thirty (30) mile radius of its current location in Edgewood, New York.Executive shall undertake such occasional travel, within or outside the United States, as is reasonably necessary in the interests of the Company. 2.Term.The term of Executive’s employment hereunder shall commence on January 1, 2010 and shall continue until December 31, 2012 (“Term”) unless terminated earlier as hereinafter provided in this Agreement, or unless extended by mutual written agreement of the Company and Executive.Unless the Company and Executive have otherwise agreed in writing, if Executive continues to work for the Company after the expiration of the Term, his employment thereafter shall be under the same terms and conditions provided for in this Agreement, except that his employment will be on an “at will” basis and the provisions of Sections 4.4 and 4.6(c) shall no longer be in effect. 3.Compensation and Benefits. 3.1Salary.The Company shall pay to Executive a salary (“Base Salary”) at the annual rate of (i) $225,000 from January 1, 2010 until December 31, 2010, (ii) $234,000 from
